Citation Nr: 1419645	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-43 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for disabilities of the ankles, knees, hips, back, shoulders, hands, and fingers, to include muscle and joint pain and peripheral neuropathy, due to exposure to Agent Orange, DDT, silica, sand, and lead paint.


REPRESENTATION

Appellant represented by:	Jeffrey E. Marion, Esq.


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel





INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from July 1972 to July 1976.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

On his VA Form 9, the Veteran requested a Board hearing.  However, in March 2013, the Veteran's representative stated via telephone that the Veteran no longer wanted a hearing.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case contends that he has disabilities of the ankles, knees, hips, back, shoulders, hands, and fingers, including muscle and joint pain and peripheral neuropathy, due to exposure to Agent Orange, DDT, silica, sand, and lead paint during active service.  

Specifically, he avers that he was exposed to these various chemicals and substances while he was stationed at Korat Air Force Base in Thailand.  He also contends that he spent one day in Tan Son Nhut, Vietnam, in transit from the Philippines to Thailand.  

Although the Veteran does not contend, nor does his Military Occupational Specialty (MOS) indicate, that his military occupation involved service around the perimeter of the base, he avers that he was quartered on the perimeter of the base.  Moreover, as a munition maintenance specialist, he frequently had to travel a path between the base and the munitions storage area located several miles out in the jungle, which was kept defoliated for security measures.  

The RO sent the information regarding potential herbicide exposure to the U.S. Army and Joint Services Records Research Center (JSRRC) for corroboration, and in September 2012, the JSRRC stated that the information was sufficient to confirm herbicide exposure.  

However, while the Veteran has been afforded a VA examination with regard to his shoulder disabilities, he has not been afforded a VA examination with regard to the remainder of his claimed disabilities of the ankles, knees, hips, back, hands, and fingers, to include muscle and joint pain and peripheral neuropathy, to determine the exact nature of the claimed disabilities as well as to obtain an opinion as to whether they could have been caused by herbicide exposure.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA examination addressing the causation or etiology of the Veteran's current disabilities of the ankles, knees, hips, back, shoulders, hands, and fingers, to include muscle and joint pain and peripheral neuropathy.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The claims file must be made available to the examiner for review of the history in conjunction with the opinion/examination, and the opinion/examination report should reflect that such review was accomplished.

a.  The examiner should first identify any and all current disabilities of the ankles, knees, hips, back, shoulders, hands, and fingers, if any.  The examiner should specifically comment as to whether the Veteran has arthritis and/or peripheral neuropathy.  

b.  The examiner should offer the following opinion:  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran has a disability of the ankles, knees, hips, back, shoulders, hands, and fingers that was incurred during or caused by active service from July 1972 to July 1976 - particularly any herbicide exposure? 

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If the opinions and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's claimed disabilities of the ankles, knees, hips, back, shoulders, hands, and fingers.

2.  When the development requested has been completed, the issue of entitlement to service connection for disabilities of the ankles, knees, hips, back, shoulders, hands, and fingers should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



